Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-3, 6-19, 21-23 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
An overvoltage protection device, for protecting an electronic circuit component, comprising: a second overvoltage switch, arranged in the primary feedback channel, wherein the device is configured to open the second overvoltage switch when an overvoltage is detected by the overvoltage detector as recited in claim 1.
 A method for protecting an electronic circuit component, the method comprising: in the event of an overvoltage, opening a first overvoltage switch arranged in the primary' signal channel and causing the output signal to be carried by an overvoltage feedback channel from the protected output node of the electronic circuit component to maintain closed-loop feedback, back to a second input of the electronic component as recited in claim 19.
An overvoltage protection device, for protecting an electronic circuit component, comprising: an overvoltage feedback channel configured such that, in response to the overvoltage detector detecting the overvoltage at the system output node, the first overvoltage switch is opened to isolate the protected output node of the electronic circuit, from the system output node and the output signal from the protected output node of the electronic circuit component is carried by the overvoltage feedback channel to a second input of the electronic circuit component to maintain closed-loop feedback from the protected output node of the electronic circuit component to the second input to the electronic circuit component as recited in claim 21.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.